                                                                                         Alfons D’Auria

                                                                        420 Lexington Avenue, Suite 1830
                                                                             New York, New York 10170
                                                                                     Main: 212.392.4772
                                                                                    Direct: 917.594.5561
                                                                                      Fax: 212.444.1030
                                                                                 alfons@lipskylowe.com

                                                                                   www.lipskylowe.com

                                                        May 17, 2021

         VIA ECF
         The Honorable Lorna G. Schofield, U.S.D.J.
         U.S. District Court for the Southern District of New York
         40 Foley Square
         New York, New York 10007

                  Re:    Desrosiers v. Securitas Security Services USA, Inc.
                         1:21-cv-00752 (LGS)

          Dear Judge Schofield:

                  This firm represents Plaintiff in the above-referenced action asserting retaliation
          claims. We submit this letter on behalf of all parties to advise the Court that the parties
          have reached an agreement in principle to amicably resolve the matter. Accordingly, the
          parties respectfully request all existing case deadlines and court conferences be adjourned
          sine die. The parties additionally request thirty (30) days within which to finalize the
          settlement agreement and file a stipulation of dismissal with prejudice

                 We thank the Court for its attention to this matter, and remain available to provide
          any additional information.
                                                       Respectfully submitted,
                                                       LIPSKY LOWE LLP


                                                       s/ Alfons D’Auria___
                                                       Alfons D’Auria
         CC:      All counsel of record (Via ECF)
The parties' request is GRANTED. All pending deadlines and court conferences are adjourned sine die. By
June 17, 2021, the parties shall submit: (i) the settlement agreement to the Court and (ii) a joint letter with
supporting evidence addressing the findings this Court must make in order to approve the settlement as fair
and reasonable. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015), cert. denied,
136 S. Ct. 824 (2016); Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335-36 (S.D.N.Y. 2012) (outlining
factors district courts have used to determine whether a proposed settlement is fair and reasonable).

Dated: May 18, 2021
       New York, New York
